                  Case 1:16-cr-00256-AJT Document 34 Filed 01/15/19 Page 1 of 1 PageID# 114
AO 442 (Rev, 01/09) Arrest Warranl

                                                                                                           F
                                          United States District Courp
                                                                                                                                 i j .-'.j            . uA
                                                                        for the

                                                         Eastern District of Virginia
                                                                                                                          A
                                                                                                                              FRiCT      v'jG!:•"A

                                                                                                                                                 EC
                      United States of America                                                                                           ro
                                                                                                                                         CTD
                                 V.                                                                                           m
                                                                                                                      m
                                                                                                                              2>
          ISMAEL ENRIQUE TUIRAN MIRANDA                                           Case No. 1:16-CR-256                   0               cr
                                                                                                                          "n —'          CO
                   a.k.a "GORDO"                                                                                                           1     -■"*0

                                                                                            UNDER
                              Defendant                                                                                                  IP

                                                                                                                                                 CO
                                                         ARREST WARRANT                                               o                  CO
                                                                                                                                         CO

To:       Any authorized law enforcement officer


          YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name o/person to be arrested)    ISMAEL ENRIQUE TUIRAN MIRANDA a.k.a "GORDO"                                                                                ,
who is accused of an offense or violation based on the following document fi led with the court:

fif Indictment              □ Superseding Indictment           □ Information         □ Superseding Information                  □ Complaint
D Probation Violation Petition                 □ Supervised Release Violation Petition            □ Violation Notice            □ Order of the Court

This offense is briefly described as follows:
21 U.S.C. §§ 959(a), 960, 963                       Conspiracy to Distribute Five Kilograms or More of Cocaine Knowing, Intending,
                                                    and Having Reasonable Cause to Believe that it will be Unlawfully Imported into
                                                    the United States




Date: 08/09/2017
                                                                                                   Issuing officer's signa.


City and state:         Alexandria, Virginia
                                                                                                     Printed name and title



                                                                     Return


          This warrant was received on (date)                /1''            , and the person was arrested on (date)                  \ / u.
dX (city and state)



Date;     \
                                                                                                  Arresting officer's signature


                                                                                                                               OSAA
                                                                                                     Printed name and title



                                                                                   Foii       F&X
                                                                                              \
